FILED
                             NOT FOR PUBLICATION                             JUL 22 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SEI JIANG,                                        No. 09-70568

               Petitioner,                        Agency No. A072-993-324

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Sei Jiang, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, review de novo questions of law, and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the BIA’s factual findings. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We grant the petition for review,

and remand for further proceedings.

      The BIA abused its discretion by denying Jiang’s motion to reopen where

Jiang submitted a notice from his local family planning committee indicating that a

Chinese citizen with two children would be targeted for sterilization. See Tang v.

Gonzales, 489 F.3d 987, 990 (9th Cir. 2007) (defining the term “forced” at 8

U.S.C. § 1101(a)(42)(B) broadly as “compelling, obliging, or constraining by

mental, moral, or circumstantial means”). In addition, substantial evidence does

not support the BIA’s determination that Jiang failed to show that his spouse and

two United States citizen children would return to China where Jiang’s declaration

avers that they would accompany him if he were removed to China. See Celis-

Castellano v. Ashcroft, 298 F.3d 888, 892 (9th Cir. 2002) (“[T]he Board must

accept as true the facts stated in an alien’s affidavit in ruling upon his motion to

reopen unless it finds those facts to be inherently unbelievable.”) (internal

quotation marks and citations omitted). We therefore remand for the BIA to

reconsider Jiang’s changed country conditions claim in light of this disposition.

      We need not reach Jiang’s remaining contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.


                                           2                                     09-70568